Citation Nr: 1500628	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  08-22 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to increased ratings for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to March 23, 2012, and as 70 percent disabling from that date.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU) for the period from February 6, 2007 to March 23, 2012.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which in pertinent part, continued a 50 percent disability rating for service-connected PTSD and denied entitlement to a TDIU. 

In January 2012, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.

The appeal was remanded for additional development of the record in March 2012.  While the appeal was in remand status, the RO granted both a 70 percent evaluation for PTSD and a TDIU, effective March 23, 2012.  As this was not a full grant of the benefit sought on appeal with respect to the evaluation of PTSD, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Moreover, as the Veteran's claim for a TDIU was received by VA on February 6, 2007, the issue of entitlement to a TDIU prior to March 23, 2012 also remains in appellate status.  


FINDINGS OF FACT

1.  For the entire period on appeal, PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment, mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

2.  The Veteran is in receipt of VA disability benefits for PTSD, evaluated as 70 percent disabling; residuals of carpal tunnel release of the left wrist, evaluated as 40 percent disabling; status post transvaginal hysterectomy, evaluated as 30 percent disabling; bilateral temporomandibular syndrome, evaluated as 20 percent disabling; and degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling.  Her combined evaluation for compensation is 90 percent.

3.  The Veteran served in the U.S. Army for nearly 25 years, during which she attended professional military development courses; she has earned a bachelor's degree and two master's degrees.

4.  For the period from February 6, 2007 to March 23, 2012, the Veteran was  unemployable due to her PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for PTSD were met for the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for the award of a TDIU have been met for the period from February 6, 2007 to March 23, 2012.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.17, 4.18, 4.19, 4.25, 4.26 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A June 2007 letter discussed the evidence necessary to support claims for increase and for a TDIU.  The Veteran was informed of the allocation of responsibilities between herself and VA.  She was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of her claims.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the most recent psychiatric examination is adequate in that it was conducted by a neutral, skilled provider who reviewed the Veteran's history and conducted appropriate examinations prior to rendering her findings and opinions.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

The Veteran submitted a claim of entitlement to a TDIU in February 2007.  She indicated that PTSD and degenerative disc disease prevented her from securing or following any substantially gainful occupation.  She indicated that she had last worked full time in January 1998, and that she had subsequently worked as an instructor on a part time basis beginning in January 2006 until December 2006.  

A report from New England College notes that the Veteran taught on a part time temporary basis from March to May 2006 and that her employment was terminated at the end of the course.   A similar report from the University of New Hampshire indicates that the Veteran taught one course per semester from September 1988 to December 2006, and that employment was terminated when the semester ended.

A January 2007 VA social worker's record indicates the Veteran's report that she had backed off with nursing activities because her trust level was very low.  She discussed her various volunteer activities, but noted that she had not finished job applications because there was no environment that she trusted.  A February 2007 VA social worker's record indicates that the Veteran was depressed.  She noted that the Veteran missed the importance of work but because of her PSTD, she could not take a regular job.  An April 2007 VA outpatient record indicates that the Veteran was taking many of the actions necessary for depression management, but that they did not seem to be lifting her depression.

A June 2007 VA outpatient treatment record notes the Veteran's report of difficulty concentrating.  She indicated that she had been unable to work full time since 1998, and that she had worked part time most recently in the fall of 2006.  She noted that she had tried to obtain other employment because the application process caused paralyzing anxiety.  Objectively, the Veteran's affect was depressed and anxious.  The provider noted that she was feeling overwhelmed.  She indicated that the Veteran's PSTD symptoms had worsened, and that she was having a difficult time accepting that she could not work, especially in the nursing field.  

In August 2007, a VA clinical psychopharmacologist assigned a GAF score of 56, but indicated that the Veteran's PSTD was severe and chronic.

On VA examination in November 2007, the Veteran's claims file was reviewed.  The examiner noted that a previous 2001 examination had resulted in a diagnosis of PTSD and a Global Assessment of Functioning (GAF) score of 55.  The Veteran reported problems with concentration, lack of sleep, depression, and problems with motivation.  She stated that she saw a counselor once per month and another provider for medication.  She indicated that she was unsure of whether the medication was helping.  She stated that she had a minimal routine and did not do much cooking and limited cleaning.  She noted that she went for walks and participated in an exercise program and yoga.  She reported that she had not worked for about one year, and that prior to that had taught one course intermittently over several years.  She indicated that she had been married for 37 years and that her relationship with her husband was okay.  She noted that she had a good relationship with her adult sons.  She also identified a couple of friends with whom she socialized.  On mental status examination, the Veteran was tense.  Speech was hesitant.  Mood was anxious with some depression and tearfulness.  Affect as appropriate to mood.  There was some evidence of derealization.  The Veteran denied hallucinations and illusions.  Her thought process was noted to be circumstantial, with easy redirection.  The Veteran denied suicidal or homicidal ideation.  She was oriented.  There were problems with attention and concentration, resulting in mild short term memory problems.  Ability for abstract and insightful thinking was normal, as were commonsense reasoning, judgment, and moral and ethical thinking.  The Veteran reported obtaining about five hours of restless sleep per night.  She indicated that she had a poor appetite and that her energy level was low.  She noted that she felt depressed and anxious most of the time.  The examiner noted that the Veteran's military sexual trauma had affected her sleep and intruded on her thought process.  He indicated that the Veteran had difficulty trusting people and getting close to people.  He noted that she was hyper vigilant to the point that she had guns and had taken a gun safety class.  The diagnoses were PTSD and depressive disorder secondary to PTSD.  The examiner assigned a GAF score of 55.  The examiner based this score on her report that she had a few friends, the fact that she got along with her husband and family, and her report that she was working.  He concluded that the PSTD symptoms would only mildly to moderately affect any employment functioning, and that the Veteran could teach again or do some kind of similar work.  He further noted that she could do sedentary work or office management work.

In May 2008, the Veteran described difficulty sleeping and with anxiety, problems that were preventing her from taking on goals she had considered for herself.  In June 2008 she reported frustration over an inability to concentrate and focus.  She also reported feeling a lack of purpose in her life.  

In April 2009, the Veteran reported her belief that her medications were not working.  She reported that she had served as a nurse administrator in the Army but that she could no longer work in such an environment, because she was sexually assaulted in that environment by a superior.  The provider noted that the Veteran had not worked in that field for more than 20 years, but had taught nurse administration on a part time basis.  She related that she wanted to work but was unsure whether she could, or whether anyone would hire her.  She noted that she could no longer teach because she did not have the requisite qualifications.  She indicated that she had considered further education but had not actually applied.  The provider concluded that PTSD symptoms clearly impacted most of the Veteran's functioning, including her thoughts and attitude toward things.  

In July 2009, the Veteran's VA social worker stated that the Veteran continued to have PTSD at a severe level.  She noted that the Veteran had last worked three years previously and last worked full time 11 years previously.  She indicated that the Veteran had difficulty trusting others and severely restricted her activities as a result.  The Veteran reported that she had taken a part time job escorting nursing home patients to appointments, but was embarrassed because it paid little and the work was rather menial.  

In August 2009, a VA psychologist noted that although the Veteran was clearly overeducated for her position as a patient escort, she was unsure whether a nursing position consistent with her experience and training would overtax her current emotional coping capacities.  The Veteran reported that she withdrew from volunteer positions in her hometown due to conflict with others.  She related her interest in returning to school for an advanced nursing degree.  The provider noted that the Veteran had been incapacitated by PTSD for many years, being essentially housebound and perceiving any male as very threatening.  Objectively, the Veteran was over alert, with anxious mood and congruent affect.  The provider noted that anxiety appeared to interfere with concentration and attention at times.  There was no evidence of disordered thought, and thought process was coherent and goal directed.  The Veteran denied suicidal and homicidal ideation.  

In March 2010, the Veteran's VA psychologist noted that there had been some gradual improvement in the Veteran's ability to tolerate being in crowds over the previous year, to the point where the Veteran was willing to attempt solo long distance travel.  She noted that over the course of therapy, the Veteran had explored thoughts and feelings regarding her ability to resume a nursing career, and had almost reached the conclusion that she could not.  

The Veteran was afforded a VA examination in July 2010, by the same examiner who had previously examined her on two occasions, in 2001 and 2007.  He noted her history, and her status at the time of the 2007 examination.  The Veteran reported that at the time of the current examination, she had a very difficult time focusing, had memory loss, felt no purpose in life, had no motivation, and was fatigued.  She also reported continued unemployment.  She indicated that medication did not work.  She reported that her contract at the University of New Hampshire was not renewed because she did not have the right qualifications to teach the nursing classes.  She reported that the relationship with her husband involved continued efforts to improve communication, and that her relationship with her sons was extraordinary.  She noted that she saw friends occasionally and family regularly.  On mental status examination, the Veteran's behavior was agitated.  Speech was hesitant, and mood was irritable and depressed.  Affect was appropriate to mood.  There was no indication of thought disorder.  The Veteran's thought process was logical and goal directed.  There were no obsessions, but the Veteran was preoccupied with the fact that she could not do anything.  She denied suicidal and homicidal ideation.  She was oriented.  There were mild problems with attention and concentration, resulting in mild short term memory problems.  Ability for abstract and insightful thinking was normal, as were commonsense reasoning, judgment, and moral and ethical thinking.  The Veteran reported that she obtained about four hours of restless sleep per night, waking three or four times each night.  She related that her appetite was terrible and energy level was tired.  She noted that her memory problems caused missed appointments, and spent a lot of time looking for things.  She reported hyper vigilance, emotional distance, and feelings of emotional numbness.  She endorsed irritability.  The examiner concluded that irritability due to the Veteran's PTSD would preclude her from working in a position that required direct interface with the public.  He noted that it would be best for her to work in an environment with one or two coworkers that were sensitive to her psychiatric symptoms.  He further noted that she would need an employer who was supportive and sympathetic of her psychiatric symptoms.  However, he concluded that the Veteran's psychiatric symptoms were only moderate and assigned a GAF score of 55.

VA outpatient records dated in August and September 2010 chronicle the Veteran's difficulty with family interactions during her mother's end stage illness and following her death.  She reported feeling overwhelmed with her mother's death and the upcoming marriage of her son.  

The Veteran was psychiatrically hospitalized at a VA facility from October 15 to October 25, 2010.  The diagnoses were PTSD, anxiety disorder not otherwise specified (NOS), and history of depression.  Her GAF score on admission was 39, and on discharge it was 49.  During hospitalization, she reported that she had experienced worsening symptoms since August 2010, including anxiety, nightmares, and hyper arousal.  She related that she had been involved with an altercation with her siblings over the division of her recently deceased mother's estate.  The discharge summary notes that the Veteran had previously been admitted to a local hospital in acute renal failure, and that it appeared that some of her symptoms such as confusion and combativeness might have been related to unbalanced potassium and creatinine, as her behaviors returned to baseline once those values were normalized.  On discharge, there was no suicidal ideation, homicidal ideation, or hallucinations.  The Veteran was stable and future oriented.  

In November 2010, the Veteran's medications were changed and increased.  A VA psychologist indicated that she was much improved following her hospitalization.  

A May 2011 VA treatment record reflects the Veteran's report of anger and nightmares.  In July 2011, the Veteran's husband reported that their relationship had suffered and that the Veteran was depressed and negative.  They reported that conflict continued to revolve around their sons' alienation.  

A July 2011 assessment by a private social worker provided a diagnosis of PTSD and anxiety disorder and assigned a GAF score of 60.  However, she also reported that the Veteran had poor to fair ability to remember work like procedures, maintain attention for two hour segments, sustain an ordinary routine, work in coordination with others without becoming unduly distracted, perform at a consistent pace without an unreasonable number of rest periods, complete a normal workday or week without interruptions from psychologically based symptoms, accept instructions and respond appropriately to criticism, get along with coworkers, respond to changes in the work setting, deal with normal work stress, and deal with stress of semiskilled or skilled work.  She concluded that the Veteran had fair to impaired ability to understand and remember and carry out instructions and to set realistic goals or make plans independently of others.  She additionally determined that activities of daily living, maintenance of social functioning, and concentration were moderately to markedly limited as a result of the Veteran's symptoms.  

During her January 2012 hearing before the undersigned, the Veteran testified as to her history.  She related that during service, she completed two Master's degrees and also graduated from the Army Command and Staff College and the American College of Physician Executives.  She stated that upon retirement from service, her goals were to complete a doctoral degree in nursing, work as a nurse executive, and be her mother's care provider; she related that she had failed to achieve any of those goals due to the persistent and devastating symptoms of PTSD.  She stated that she had been plagued by a persistent inability to remain focused and concentrate.  She noted that she worked part time as adjunct faculty but was not retained due to her lack of a PhD.  She stated that, at the most, she made $11,458.00 in 2001, and argued that this was not sustainable income for her.  She noted that she was able to function only because of the microcosmic, controlled, and predominantly female environment.  She indicated that working as a nurse executive was not possible because that it the environment in which she was assaulted during service.  She stated that she questioned her own judgment, second guessed her critical thinking ability, and was unable to trust others.  She related that she had frequent anxiety attacks and panic attacks when she found herself in unfamiliar environments.  She urged that she had not been able to overcome the severity and disabling symptoms of PTSD in order to pursue gainful employment as a nurse executive.  She noted that she used to socialize frequently, but that she now felt very anxious around groups.  She related that during her most recent VA examination, the examiner had stated that she was employable because she could work at McDonalds; she stated that working at a fast food restaurant was not gainful employment for her.  

On VA examination in March 2012, the diagnoses were PSTD and depressive disorder NOS.  The examiner noted that anxiety, re-experiencing, avoidance, reactivity symptoms, poor sleep, and poor concentration were related to PTSD.  She concluded that the Veteran had occupational and social impairment with deficiencies in most areas.  She noted that the Veteran had depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment, mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  She concluded that the Veteran's PTSD seriously impaired both her social and occupational functioning.  She noted that the Veteran almost completely avoided social situations and would not leave her home unless accompanied by her husband or cousin.  She noted that the Veteran was particularly fearful of being around unknown persons and in unfamiliar settings.  She acknowledged that the Veteran was able to maintain part time employment with marginal earnings for several years after leaving service but only because she was able to do most of her work at home and because when in the classroom, she had rare interactions with males.  She pointed out that the amount earned from this employment was not considered gainful for VA purposes.  She noted that it was the Veteran's goal to earn her PhD, but that she was unable to remain on campus long enough to complete the Graduate Record Examination, much less attend classes.  She stated that, even if the Veteran was able to resume teaching without earning her PhD, it was unlikely that she could tolerate the stress associated with a full time position, and part time adjunct positions did not pay enough to be considered gainful employment.  She stated that despite the Veteran's motivation to work and her obvious intellectual strengths, she could not think of any type of gainful employment she could do, either from home or when accompanied by her husband or cousin.  She additionally noted that even if the Veteran was able to tolerate her anxiety about being by herself in unknown persons, and secure a job in a small office environment, she was so reactive to reminders of her trauma that it was likely that her PTSD symptoms, including flashbacks, would significantly increase, leading to further destabilization and possible rehospitalizations.  She therefore concluded that the Veteran's PTSD rendered her unable to secure and maintain substantially gainful employment.

Subsequent VA treatment records reflect that the Veteran participated in individual, couples, and group therapy.

Evaluation of PTSD 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Having carefully reviewed the evidence of record, the Board concludes that an evaluation of 70 percent is warranted for the period prior to March 23, 2012.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In this case, the Board observes that the Veteran's reported symptoms during the period in question include sleep disturbance, intrusive thoughts, diminished interest, avoidance, depression, anxiety, panic attacks, difficulty concentrating, impaired short-term memory, and hyper vigilance.  A VA provider noted in August 2007 that the Veteran's PTSD was severe and chronic.  In November 2007 the Veteran reported that she felt depressed and anxious most of the time, and also indicated that she was hyper vigilant to the point that she carried a gun.  In April 2009 a VA provider noted that the Veteran's PTSD symptoms impacted most of her functioning.  In 2009, a VA psychologist indicated that the Veteran had been incapacitated by PTSD for many years, being essentially housebound and perceiving any male as very threatening.  Throughout the record for this period, the Veteran's difficulty in adapting to any type of stress is chronicled.  In essence, the evidence reflects symptoms during the period in question that are best contemplated by the criteria for a 70 percent evaluation in that the Veteran experienced occupational and social impairment with deficiencies in most areas due to her PTSD symptoms.  

The Board has also determined that an evaluation in excess of 70 percent is not warranted for any portion of the appellate period.  While the Board accepts that the Veteran's PTSD has significant effects on her functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  The evidence also does not demonstrate obsessional rituals; intermittently illogical, obscure, or irrelevant speech; spatial disorientation; neglect of personal appearance or hygiene; an inability to establish and maintain effective relationships; or other symptoms on a par with the level of severity exemplified in these manifestations.  Rather, the Veteran has repeatedly been found to be oriented, and has denied homicidal and suicidal ideation.  There is nothing in the record that supports a finding that the Veteran has symptoms whose severity cause total occupational and social impairment.  There is no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of self-harm or harming others, or inability to maintain minimal personal hygiene.  Rather, her symptoms as described above more closely approximate the level of severity contemplated by the 70 percent rating category.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood to support an evaluation in excess of 70 percent for PTSD.

In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that a 70 percent evaluation for the Veteran's PTSD for the entire period on appeal is appropriate.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

Specifically, the Veteran's symptoms include intrusive thoughts, sleep disturbance, irritability, difficulty concentrating, hypervigilance, avoidance, diminished interest in significant activities, depression, and anxiety.  While many of the Veteran's symptoms are specifically contemplated by the rating criteria, some are not.  That said, the Board expressly finds that they are on par with the level of severity contemplated by the 70 percent rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration.  For example, the persistent re-experiencing of the trauma is on par with the near-continuous panic or depression that affects his daily independent living, in terms of its frequency and severity.  There is nothing of record to suggest, however, that it is more on par with hallucinating the events and believing them to be actually happening.  Hypervigilance is on par with suspiciousness and impaired judgment, which are in the rating criteria.  The Veteran's diminished interest falls within the scope of disturbances of motivation and mood.  In short, the Veteran's entire disability picture has been considered, and her symptoms are contemplated by the schedule.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a)(2014).

The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442   (8th Cir. 1975):

It is clear that the Veteran need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  In this case, as noted above, the Veteran has various service-connected disabilities.  His low back disability is evaluated as 40 percent disabling, and his total evaluation for compensation is 80 percent.  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In this regard, the Board observes that the Veteran reported in January 2007 that there was no work environment that she trusted.  The provider at that time noted that while the Veteran missed the importance of work, she could not take a regular job.  In July 2009, a provider noted that the Veterans lack of trust severely restricted her activities.  In August 2009, a VA psychologist indicated that a nursing position consistent with the Veteran's experience and training might overtax her current emotional coping capacities.  She further noted that the Veteran had been incapacitated by PTSD for many years.  In July 2011, a private social worker concluded that the Veteran had poor to fair ability in various work capacities, and that she had marked limitations.  Finally, the March 2012 VA examiner provided a complete discussion of the Veteran's limitations, essentially restating what various providers had recorded in previous years.  

The Board acknowledges that there are VA examination reports in the record indicating less severe PTSD symptoms.  However, because the observations of VA social workers and psychopharmacologists are based on detailed assessments of the Veteran's functioning and their knowledge of her history, the Board places significant probative weight on these statements as they related to her employability.  Given the extent of her symptoms, as well as the fact that she appears to  have been unable to maintain full time employment since her retirement from service, the Board finds that during this period, the Veteran's service-connected PTSD  has rendered her unable to follow a substantially gainful employment.

As such, the Board finds that entitlement to a TDIU is warranted for the period from February 6, 2007 to March 22, 2012.


ORDER

A 70 percent rating for PTSD for the entire period of the appeal is granted.

TDIU for the period from February 6, 2007 to March 22, 2012 is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


